Filed pursuant to Rule 424(b)(3) Registration No. 333-203361 PROSPECTUS METASTAT, INC. 27,490,507 shares of Common Stock This prospectus relates to the resale, from time to time, of up to 27,490,507 shares of our common stock, par value $.0001 per share (the “Common Stock”), being offered by the selling stockholders identified in this prospectus.The shares of Common Stock offered under this prospectusinclude: · 9,840,756 shares of our Common Stock; · 874,257 shares issuable upon conversion of outstanding shares of our Series A Convertible Preferred Stock (the “Series A Preferred” or “Series A Preferred Shares”); · 5,706,815 shares issuable upon conversion of outstanding shares of our Series B Convertible Preferred Stock (the “Series B Preferred” or “Series B Preferred Shares”); and · 11,068,679 shares issuable upon exercise of outstanding warrants (the “Warrants”). We will not receive any of the proceeds from the sale of the shares by the selling stockholders.To the extent Warrants are exercised for cash, if at all, we will receive the exercise price for the Warrants.The selling stockholders may sell the shares as set forth herein under “Plan of Distribution.” Our Common Stock is traded on the OTCBB under the ticker symbol “MTST”.The last reported sales price was $0.34 on July 15, 2015 . We will pay the expenses of registering the shares offered by this prospectus. Investment in the Common Stock involves a high degree of risk. You should consider carefully the risk factors beginning on page 9 of this prospectus before purchasing any of the shares offered by this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus is July 29, 2015 -i- TABLE OF CONTENTS PROSPECTUS SUMMARY 1 RISK FACTORS 9 FORWARD-LOOKING STATEMENTS 39 USE OF PROCEEDS 39 DIVIDEND POLICY 39 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 40 BUSINESS 49 MANAGEMENT 72 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 81 CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS 83 SELLING STOCKHOLDERS 84 PLAN OF DISTRIBUTION DESCRIPTION OF CAPITAL STOCK MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS WHERE YOU CAN FIND MORE INFORMATION LEGAL MATTERS EXPERTS FINANCIAL STATEMENTS
